Order entered October 21, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00660-CR

                              BRODERICK GAINES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-31787-W

                                            ORDER
       Appellant, who was convicted of sexual assault of a child, filed his brief on October 18,

2019. In the brief, appellant identifies the child victim by name. This Court does not allow a

party to file a brief that discloses the names of child victims, child witnesses, or any other

children discussed or identified at trial in a sexual abuse of a child case. See TEX. R. APP. P.

9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the court, including

the contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data

Defined. Sensitive data consists of . . . a birth date, a home address, and the name of any person

who was a minor at the time the offense was committed.”).             Accordingly, we STRIKE

appellant’s October 18, 2019 brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case.

       We DIRECT the Clerk to send copies of this order to Ronald Goranson and to the Dallas

County District Attorney.




                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE